Atkinson, J.
A case was referred to an auditor, who made his report. Exceptions of law and fact were filed thereto. The court overruled all the exceptions of law, and all exceptions of fact except one, which was sustained. Upon the report and brief of evidence as amended by the ruling sustaining the exception of fact, the court awarded a nonsuit. The plaintiff moved for a new trial, complaining that the verdict was contrary to the evidence. The motion was amended by the addition of two grounds, the first of which was disapproved and the last approved by reference to the record, which disproved the recital of fact. Held, that, inasmuch as the grant of a nonsuit is not reviewable by motion for new trial (Buchanan v. James, 134 Ga. 475 (68 S. E. 72)), there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur.

Exceptions to auditor’s report. Before Judge Eoan. Eockdale superior court. December 31, 1910.
A. C. & J. H. McCalla, for plaintiff.
J. B. Irwin and J. E. & L. F. McClelland, for defendant